Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-17-2008

Perez v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2701




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Perez v. USA" (2008). 2008 Decisions. Paper 1434.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1434


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-150                                                        NOT PRECEDENTIAL


                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                      No. 07-2701
                                      ___________

                                    JUAN M. PEREZ,
                                                            Appellant

                                            v.

                            UNITED STATES OF AMERICA
                        ____________________________________

                    On Appeal from the United States District Court
                               for the District of New Jersey
                               (D.C. Civil No. 06-cv-01508)
                    District Judge: Honorable Dennis M. Cavanaugh
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 6, 2008

              Before:    AMBRO, FUENTES and JORDAN, Circuit Judges

                             (Opinion filed March 17, 2008)
                                       _________

                                         OPINION
                                        _________

PER CURIAM

       Juan M. Perez appeals from an order of the United States District Court for the

District of New Jersey dismissing his civil action against the United States. For the

foregoing reasons, we will summarily affirm.
       Perez filed a complaint under the Federal Tort Claims Act (“FTCA”) claiming that

Special Agents of the Secret Service took four pairs of prescription eyeglasses with other

items they seized when they arrested him on an outstanding warrant. He sought return of

the glasses by filing an administrative claim with the Secret Service, but the glasses were

never returned. After Perez filed suit under the FTCA, the United States moved to

dismiss the suit for lack of subject matter jurisdiction. It argued that the Secret Service

agents were exempt from liability under the FTCA under 28 U.S.C. § 2680(c), which

provides an exception to the government’s waiver of liability for “[a]ny claim arising in

respect of . . . the detention of goods, merchandise, or other property by any law

enforcement officer.” The District Court agreed that it lacked subject matter jurisdiction

because the agents were exempt from the waiver of liability, and it dismissed the lawsuit.

Perez filed this appeal.1

       Summary action is warranted when “no substantial question” is presented by the

appeal or when subsequent precedent warrants such action. See 3d Cir. LAR 27.4, I.O.P.

10.6. In this instance, summary affirmance is entirely appropriate because the United

States Supreme Court has recently held that the exception under § 2680(c) broadly

applies to all law enforcement officers. See Ali v. Federal Bureau of Prisons, –S. Ct.–,

No. 06-9130, 2008 WL 169359 (Jan. 22, 2008). Because Congress has not waived the


   1
      At the United States’ request, we stayed the appeal pending the outcome of a United
States Supreme Court case dealing with the exception from liability under 28 U.S.C. §
2680(c). See Ali v. Federal Bureau of Prisons, –S. Ct.–, No. 06-9130, 2008 WL 169359
(Jan. 22, 2008).
                                              2
United States’ sovereign immunity for Perez’ claim, the District Court properly dismissed

the lawsuit for lack of subject matter jurisdiction.

       We will summarily affirm the order of the District Court.




                                              3